Opinion op the Court by
Judge Marshall :
It seems to this court that the -judgment is erroneous in not making any allowance to the plaintiff out of her husband’s estate. We are also of opinion that something should have been allowed to her for alimony during the pendency of her suit for divorce.
But the record does not show satisfactorily the value of the appellee’s entire estate; it will he necessary to ascertain that value.
Wherefore, the judgment is reversed, and the cause remanded, with directions to ascertain by commissioner or otherwise the value of the appellee’s entire estate, and to adjudge to the plaintiff a reasonable allowance out of it, and also a reasonable sum for the alimony which should have been paid to her during the pendency of the suit, and as further services may be rendered by her attorney in these proceedings, his fee, now apparently sufficient, may be fixed in the final adjustment of matters.